

115 HR 6089 IH: E-bonding for Immigration Integrity Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6089IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. King of Iowa (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to impose e-bonding requirements on certain
			 nonimmigrant visa applicants, and for other purposes.
	
 1.Short titleThis Act may be cited as the E-bonding for Immigration Integrity Act of 2018. 2.Requirement of bond (a)Bond requiredPrior to arriving at a port of entry of the United States, an alien seeking admission to the United States shall post a bond, in accordance with subsection (d), in an amount determined by the Secretary if such alien seeks admission to the United States as a nonimmigrant in a category—
 (1)described under subparagraph (B), (F), (H)(i)(b), (H)(ii)(b), or (K) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); or
 (2)identified by the Secretary, in accordance with section 3, to have a visa overstay rate that is more than 1.5 percent.
 (b)Amount of bondNot later than 1 year after the date of the enactment of this section, the Secretary shall, by rule, establish the amount of the bond required by subsection (a) for each visa category under subsection (a)(1) and each visa category identified by the Secretary under section 3, which amount shall—
 (1)be not less than $2,500 and not more than $10,000; and (2)be determined based on the Secretary’s assessment of the level of risk of visa overstays for that category.
 (c)Adjustment of amount of bondOn an annual basis, the Secretary shall review, and, as appropriate, adjust the amounts of the bonds described in subsection (b).
 (d)Payment of bondAn alien required to post the bond under subsection (a) shall post such bond— (1)in electronic form; and
 (2)with a bonding agent designated by the Secretary as qualified to hold such bond. (e)Release of bondThe Secretary shall authorize a bonding agent to release a bond—
 (1)to an alien required to post such bond— (A)after receiving a notification from the United States embassy or consulate in the alien’s country of origin that such alien departed the United States and returned to such country of origin; or
 (B)if such alien changed or adjusted their status to an immigration status not required to post a bond under this section; and
 (2)to the E-bond Enforcement Fund under section 4 upon a determination by the Secretary that an alien— (A)overstayed their visa; or
 (B)did not return to their country of origin following the termination of their visa. (f)Change of statusAn alien who has been admitted to the United States and who is required to post a bond under subsection (a) may be required to post an additional bond if such alien changes their status to that of a nonimmigrant in a category required to pay a higher bond under this section.
 (g)Collection of records relating to bondsThe United States Embassy or United States consular office in the alien’s country of origin shall collect any records necessary to carry out this section.
 (h)Effective dateThis section shall take effect on the date that is 120 calendar days after the enactment of this Act.
 3.Visa overstay rate categoriesThe Secretary shall identify— (1)the visa overstay rate for each category of nonimmigrant aliens described under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) in the previous year; and
 (2)each category of nonimmigrant aliens described under such section that had a visa overstay rate in the previous year that was more than 1.5 percent.
			4.E-bond Enforcement Fund
 (a)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the E-bond Enforcement Fund (in this subsection referred to as the Fund).
 (b)DepositsThere shall be deposited as offsetting receipts into the Fund all amounts released under section 2(e)(2) of this Act.
 (c)Use of amountsAmounts deposited into the Fund shall remain available until expended and shall be refunded out of the Fund by the Secretary of the Treasury, to the Secretary of Homeland Security to—
 (1)ensure compliance with this Act; and (2)administer enforcement programs.
 5.ReportNot later than 120 days after the date of the enactment of this Act, and each year thereafter, the Secretary shall submit to the committees of appropriate jurisdiction a report that includes—
 (1)the visa overstay rate for each category of nonimmigrant alien described under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) in the previous year;
 (2)the categories that had a visa overstay rate in the previous year that was more than 1.5 percent, as determined by the Secretary in accordance with section 3;
 (3)the amounts of the bonds, as determined by the Secretary in accordance with section 2; (4)information relating to the Fund under section 4; and
 (5)any other information determined appropriate by the Secretary. 6.DefinitionsIn this Act:
 (1)Committees of appropriate jurisdictionThe term committees of appropriate jurisdiction means— (A)the Committee on the Judiciary of the House of Representatives;
 (B)the Committee on the Judiciary of the Senate; (C)the Committee on Homeland Security of the House of Representatives; and
 (D)the Committee on Homeland Security and Governmental Affairs of the Senate. (2)SecretaryThe term Secretary means the Secretary of Homeland Security, unless otherwise provided.
 (3)Visa overstay rateThe term visa overstay rate means the ratio of, for each category of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101 (a)(15))—
 (A)the number of aliens admitted to the United States for each such category whose period of authorized stays ended during a fiscal year but who remained unlawfully in the United States beyond such period; to
 (B)the total number of aliens admitted to the United States for each such category during that fiscal year.
				